

110 HR 8571 IH: VA/DoD Deployment Interoperability Act
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8571IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Rose of New York introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretaries of Defense and Veterans Affairs to update the electronic health records of the respective departments to include information regarding the deployments of members of the Armed Forces.1.Short TitleThis Act may be cited as the VA/DoD Deployment Interoperability Act.2.Information regarding deployments in the interoperable electronic health record systems of the Departments of Defense and Veterans AffairsNot later than 180 days after the date of the enactment of this Act, the Secretaries of Defense and Veterans Affairs shall update the interoperable electronic health record systems of the respective departments (developed under section 1635 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 1071 note)) to include the following information:(1)Whether the member of the Armed Forces or veteran was deployed outside the United States.(2)The number of deployments described in paragraph (1).(3)The length of each deployment described in paragraph (1).(4)Whether the member or veteran served in a theater of combat operations.